Title: From George Washington to Major General Johann Kalb, 8 August 1780
From: Washington, George
To: Kalb, Johann


					
						Dr Sir
						Head Quarters, Near Orange Town 8th Augt 1780
					
					I have been favored with your letter of the 29th of June.
					I am much obliged to you for the state you have given me of your strength, and the other particulars relative to the command.
					We have little in this quarter, but what you will have seen in the public prints before this reaches you. Clinton is returned to New-York. Our Allies regret that he stopped short, and did not pay them a visit, as it was apparent he at first intended. They were very well prepared to receive him. And we were pressing every measure to make use of his absence from New-York. Had he attempted Rhode Island; we should have attempted this place.
					We are in daily expectation to hear of the arrival of the second division.
					As the transactions with you may be important, and may have influence upon what is done here, you will be good enough to give me a detail of such matters as you consider of consequence, as often as occasions may offer. I am Dr Sir Your obt & hble sert
					
						Go: Washington
					
				